UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4354



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARLAND LENN EARY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:06-cr-00223)


Submitted:   August 20, 2007            Decided:   September 10, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, David R. Bungard, Assistant
Federal Public Defender, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, L. Anna Forbes,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Garland Lenn Eary pled guilty to possession of child

pornography in violation of 18 U.S.C. § 2252A (2000). The district

court sentenced Eary to forty-two months’ imprisonment and a

lifetime of supervised release.    Eary contends on appeal that the

district court imposed a procedurally unreasonable sentence. After

thoroughly reviewing the record, we affirm.

          Eary first contends that his sentence is longer than

necessary to satisfy the statutory mandate that the court impose a

sentence that is “sufficient, but not greater than necessary.” See

18 U.S.C.A. § 3553(a) (2000).   Eary argues that the collection of

child pornography does not have the same negative effects as the

production of child pornography.   Eary notes that he does not have

a criminal record, and that, even though he was an elementary

school teacher, there is no evidence that he acted inappropriately

towards students.

          Eary also asserts that his “history and characteristics”

do not justify a lifetime term of supervised release.    He argues

that his offense is one of the lesser acts targeted by 18 U.S.C. §

3583(k) (2000), and a lifetime term of supervised release should be

reserved for such offenses as aggravated sexual abuse (18 U.S.C. §

2241), abusive sexual contact with a minor (18 U.S.C. § 2244), or

the actual production of child pornography (18 U.S.C. 2251).

Finally, Eary argues that a lifetime term of supervised release


                                - 2 -
will not protect the public, citing a study of recidivism rates of

defendants convicted of child pornography offenses.

           After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.    United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005).   In a post-Booker sentencing such as the one at

issue, the district court must calculate the appropriate guideline

range, consider that range in conjunction with other relevant

factors under the guidelines and 18 U.S.C.A. § 3553(a), and impose

a sentence.    United States v. Green, 436 F.3d 449, 455-56 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).              This court has

observed that “specific reference [at sentencing] to § 3553 [is]

certainly not required.”    United States v. Johnson, 445 F.3d 339,

345 (4th Cir. 2006).     A post-Booker sentence must be “within the

statutorily prescribed range and . . . reasonable.”             Hughes, 401

F.3d at 546-47 (citations omitted).          “[A] sentence within the

properly   calculated   Guidelines   range   .   .   .   is   presumptively

reasonable.”   Green, 436 F.3d at 457 (internal quotation marks and

citation omitted); see Rita v. United States, 127 S. Ct. 2456

(2007).

           Here, the sentence imposed falls on the low end of the

properly calculated advisory guideline range and well below the

ten-year statutory maximum term of imprisonment.              See 18 U.S.C.

§ 2252A(a)(5)(B) (2000).    Under applicable case law, the sentence


                                - 3 -
of forty-two months is presumptively reasonable.                     See Green, 436

F.3d at 457.

            We find the sentence is reasonable. The district court

examined    the   §   3553(a)   factors    and    stated       it    considered      the

advisory guidelines, the “egregious” nature of the images that

numbered in the hundreds, and the fact that as a consumer of these

images,    Eary   encouraged     their     production.              The    court    also

specifically recognized that Eary did not have a criminal history

and was a good citizen except for the conduct for which he pled

guilty.

            To the extent Eary argues his sentence should be reduced

because he did not distribute or engage in the production of child

pornography, his argument is without merit.                Had Eary engaged in

the   distribution     or   manufacturing        of   child     pornography,         his

guideline    range     would    have     recommended       a    longer       term    of

imprisonment.     See, e.g., USSG § 2G2.2(3), (5).              Similarly, Eary’s

guideline    range     would    have     recommended       a    longer       term     of

imprisonment if he had a prior criminal history.

            Finally,    Eary    argues    that    a   lifetime        of    supervised

release is excessive because according to a study on recidivism

rates of defendants convicted of child pornography offenses, there

is less risk of recidivism from a child pornography offender who

has not acted out on children than there is of federal offenders

generally with no prior criminal history.              This study and argument


                                       - 4 -
were   not   presented   to   the   district   court,   and   therefore   the

argument is not cognizable on review.          See Muth v. United States,

1 F.3d 246, 250 (4th Cir. 1993).

             Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 5 -